GIERKE, Judge
(concurring in the result):
I disagree with the majority’s holding that “the excepted finding of guilty actually entered by the judge does not state the offense of obstructing justice as delineated in military law.” 39 MJ at 449. I also do not agree that “the military judge eliminated the gravamen of the obstructing-justice offense as originally pleaded.” 39 MJ at 451. The specification as modified by the military judge’s finding states that appellant “wrongfully endeavor[ed] to impede a preliminary hearing ... and ... influence the testimony of Tracy Smith ... as a witness before a preliminary hearing.” In my view, a finding that appellant wrongfully endeavored to impede a hearing and influence testimony before that hearing is sufficient to state an offense.
I am willing to concur in the result, however, because I believe that the finding is ambiguous. In my view, the basis for the military judge’s finding is unclear. He may have excepted the words as mere surplusage. He may have regarded the excepted words as inaccurate because there was no testimony to change, since Tracy Smith had not yet testified. I cannot determine whether the military judge intended to find appellant not guilty of an essential element of the offense or whether he merely intended to clean up inaccurate or unnecessary language in the specification. In view of the length of time that this case has been in appellate litigation, I believe that the ends of justice are best served by resolving the ambiguity in favor of appellant and terminating the litigation, especially since we are dealing with an offense which, in the overall context of the case, is rather minor and certainly had no effect on the sentence.